 



Exhibit 10.24

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 24, 2016, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (b)
(i) VIRTUALSCOPICS, INC., a Delaware corporation with its principal place of
business at 500 Linden Oaks, 2nd Floor, Rochester, New York 14625 (“Parent
Borrower”), and (ii) VIRTUALSCOPICS NEW YORK, LLC, a New York limited liability
company with its principal place of business at 500 Linden Oaks, 2nd Floor,
Rochester, New York 14625 (“Subsidiary Borrower”) (Parent Borrower and
Subsidiary Borrower are, individually and collectively, jointly and severally,
“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 7, 2015,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 7, 2015, among Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as defined in the Loan Agreement (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

A.Modification to Loan Agreement. The Loan Agreement shall be amended by
deleting the following text, appearing in Section 6.7 thereof:

 

“(c) ($300,000.00) for the three (3) month periods ending December 31, 2015,
January 31, 2016, and February 29, 2016, and (d) One Dollar ($1.00) for the
three (3) month period ending March 31, 2016 and for each three (3) month period
ending on the last day of each month thereafter.”

 

and inserting in lieu thereof the following:

 

“(c) ($300,000.00) for the three (3) month periods ending December 31, 2015 and
January 31, 2016, (d) ($500,000.00) for the three (3) month periods ending
February 29, 2016 and March 31, 2016, and (e) ($750,000.00) for the three (3)
month periods ending April 30, 2016, May 31, 2016 and June 30, 2016.”

 

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to One
Thousand Dollars ($1,000.00), which fee shall be fully earned, due and payable
on the date hereof. Borrower shall also reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

 

5. RATIFICATION OF PERFECTION CERTIFICATES.

 

(a) Parent Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate of
Parent Borrower dated as of August 7, 2015, and acknowledges, confirms and
agrees that the disclosures and information Parent Borrower provided to Bank in
such Perfection Certificate have not changed, as of the date hereof.

 



 1 

 

 

(b) Subsidiary Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate of Subsidiary Borrower dated as of August 7, 2015, and acknowledges,
confirms and agrees that the disclosures and information Subsidiary Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.

 

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.




 

[The remainder of this page is intentionally left blank]

 

 2 

 

 

This Loan Modification Agreement is executed as of the date first written above.

 



BORROWER: BANK:     VIRTUALSCOPICS, INC. SILICON VALLEY BANK     By: /s/ Jim
Groff By: /s/ Sam Subilia Name: Jim Groff Name: Sam Subilia Title: Chief
Financial Officer Title: Vice President



 



 

VIRTUALSCOPICS NEW YORK, LLC


By: By: /s/ Jim Groff
Name: Jim Groff
Title: Chief Financial Officer

 

 

 

 3 



